Exhibit 10.43

FOURTH AMENDMENT TO ASSET PURCHASE AGREEMENT

This Fourth Amendment to Asset Purchase Agreement (“Amendment”) is made as of
December 24, 2010, by and among NSORO, LLC, a Georgia limited liability company
(“Seller”), NSORO MASTEC, LLC, a Florida limited liability company formerly
known as NSORO Acquisition, LLC (“Buyer”) and wholly owned subsidiary of MasTec
North America, Inc., a Florida corporation, and DARRELL J. MAYS, as an original
party to the Agreement (as defined below) and as assignee of all rights and
obligations under the Agreement of Glinis E. Mays (the “Member”). Each of
Seller, Buyer, and the Member is a “Party” and together, the “Parties.”

RECITALS

A. The Parties entered into an Asset Purchase Agreement dated July 31, 2008 (as
amended, the “Agreement”); capitalized terms used but not defined herein shall
have their respective meanings set forth in the Agreement; and

B. Buyer, Seller and Member wish to further amend the Agreement as set forth
herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, the Parties agree as follows:

1. Earn-Out.

(a) In substitution and full and final settlement for the amounts that would
otherwise be payable to Seller pursuant to Section 1.7(a)(iii) of the Agreement,
Buyer is simultaneously herewith paying Seller Forty Million Dollars
($40,000,000) in cash, and MasTec is simultaneously herewith issuing to Seller
one million eight hundred seventy-five thousand (1,875,000) shares of its common
stock, $.10 par value per share (the “Shares”). Notwithstanding anything to the
contrary in the Agreement the Shares will be unregistered. Seller shall not
sell, transfer, pledge, assign, hypothecate, or otherwise encumber, dispose of
or hedge (whether by the purchase of put options, short selling MasTec shares or
otherwise) any of the Shares or enter into an agreement to do any of the
foregoing until the one year anniversary of the date of this Amendment; provided
however, that subject to MasTec’s prior written consent, which consent shall not
be unreasonably withheld, Seller shall have the right to transfer the Shares to
a Member of the Immediate Family (as defined below) of Member for bona fide
estate planning purposes, but the Shares shall continue to be subject to the
restrictions set forth in this paragraph after such transfer. Following receipt
of such payment and Shares, neither Seller nor Member shall be owed any
additional amount pursuant to Section 1.7(a)(iii) regardless of the actual 2010
Earn-out Period EBT. “Member of the Immediate Family” means, with respect to an
individual, (a) such person’s spouse, (b) each parent, brother, sister or child
of such person, and (c) each trust created solely for the benefit of such
individual and/or one or more of the persons described in clause (a) or
(b) above.

(b) Section 1.7(a)(iv) is hereby amended to reflect that with respect to Buyer’s
2011 Earn-out Period EBT, (i) Buyer shall retain 100% of the first $40,000,000
of 2011 Earn-Out Period EBT and 72.5% of the 2011 Earn-out Period EBT in excess
of $40,000,000, and (ii) Buyer shall pay Seller 27.5% of the 2011 Earn-out
Period EBT in excess of $40,000,000.

(c) Section 1.7(a)(v) is hereby amended to reflect that with respect to Buyer’s
2012 Earn-out Period EBT, (i) Buyer shall retain 100% of the first $40,000,000
of 2012 Earn-Out Period EBT and 72.5% of the 2012 Earn-out Period EBT in excess
of $40,000,000, and (ii) Buyer shall pay Seller 27.5% of the 2012 Earn-out
Period EBT in excess of $40,000,000.

(d) Section 1.7(a)(vi) is hereby amended to reflect that with respect to Buyer’s
2013 Earn-out Period EBT, (i) Buyer shall retain 100% of the first $40,000,000
of 2013 Earn-Out Period EBT and 72.5% of the 2013 Earn-out Period EBT in excess
of $40,000,000, and (ii) Buyer shall pay Seller 27.5% of the 2013 Earn-out
Period EBT in excess of $40,000,000.

(e) Section 1.7(a)(vii) is hereby amended to reflect that with respect to
Buyer’s 2014 Earn-out Period EBT, (i) Buyer shall retain 100% of the first
$40,000,000 of 2014 Earn-Out Period EBT and 72.5% of the 2014 Earn-out Period
EBT in excess of $40,000,000, and (ii) Buyer shall pay Seller 27.5% of the 2014
Earn-out Period EBT in excess of $40,000,000.

(f) Section 1.7(a)(viii) is hereby amended to reflect that with respect to
Buyer’s 2015 Earn-out Period EBT, (i) Buyer shall retain 100% of the first
$40,000,000 of 2015 Earn-Out Period EBT and 72.5% of the 2015 Earn-out Period
EBT in excess of $40,000,000, and (ii) Buyer shall pay Seller 27.5% of the 2015
Earn-out Period EBT in excess of $40,000,000.



--------------------------------------------------------------------------------

(g) Section 1.7(a)(ix) is hereby amended to reflect that with respect to Buyer’s
2016 Earn-out Period EBT, (i) Buyer shall retain 100% of the first $40,000,000
of 2016 Earn-Out Period EBT and 72.5% of the 2016 Earn-out Period EBT in excess
of $40,000,000, and (ii) Buyer shall pay Seller 27.5% of the 2016 Earn-out
Period EBT in excess of $40,000,000.

(h) The definition of “EBT” in Section 1.7(c) is hereby amended and clarified to
specifically (i) exclude from the Business and the Existing Operations used to
calculate EBT for an Earn-out Period the EBT generated by the CO business during
such Earn-Out Period, and (ii) include in the Business and Existing Operations
used to calculate EBT the total EBT generated by MasTec Wireless Services, LLC,
a Florida limited liability company. For purposes of clarity, MasTec’s CO
business is a division that Member is currently overseeing and operating.

2. Seller’s Representations.

(a) The Shares are being acquired by the Seller for its own account, for
investment and not with a view to, or intention of, distribution thereof in
violation of the Securities Act of 1933 (the “1933 Act”), or any applicable
state securities laws, and the Shares will not be disposed of by Seller in
contravention of the 1933 Act or any applicable state securities laws.

(b) Seller is an “accredited investor” as defined in Rule 501(a) under the 1933
Act, as amended by the Dodd-Frank Wall Street Reform and Consumer Protection Act
of 2010, possessing such knowledge and experience in financial and business
matters and sophistication, as an investor, adequate for the evaluation of the
merits and risks of its investment in the Shares and to make an informed
investment decision.

(c) Seller has had an opportunity to ask questions and receive answers
concerning MasTec and the Shares and has had full access to such other
information concerning MasTec and the Shares as Seller has requested or which
has been filed by MasTec with the Securities and Exchange Commission.

(d) Seller has discussed with and relied upon the advice of its independent
legal counsel, tax and financial advisors with regard to the meaning and legal
consequences of Seller’s representations and warranties contained herein and the
considerations involved in making an investment in the Shares, and Seller
understands that MasTec is relying on Seller’s representations set forth herein
in respect of the offer and sale of the Shares.

(e) Seller acknowledges that the Shares are “restricted securities” as defined
by Rule 144 promulgated under the 1933 Act, are not registered under the 1933
Act or any applicable state securities laws and are being issued by MasTec to
Seller in reliance upon the Section 4(2) private placement exemption contained
in the 1933 Act.

(f) Seller understands that it must bear the economic risk of its acquisition of
the Shares for an indefinite period of time because (i) the acquisition of
Shares pursuant to this Agreement has not been registered under the 1933 Act and
applicable state securities laws; and (ii) the Shares may therefore not be sold,
transferred, pledged, or otherwise disposed of unless subsequently so registered
or, in the opinion of counsel (reasonably satisfactory to MasTec), registration
under the 1933 Act or any applicable state securities laws is not required.

(g) It is understood that the certificates evidencing the Shares may bear one or
more of the following legends:

(A) “These securities have not been registered under the Securities Act of 1933,
as amended. They may not be sold, offered for sale, pledged or hypothecated in
the absence of a registration statement in effect with respect to the securities
under such Act or an opinion of counsel reasonably satisfactory to the Company
that such registration is not required or unless sold pursuant to Rule 144 of
such Act.”

(B) “These securities are additionally subject to the transfer restrictions set
forth in that certain Fourth Amendment to Asset Purchase Agreement, dated
December 24, 2010, by and among Nsoro, LLC, a Georgia limited liability company,
Nsoro MasTec, LLC, a Florida limited liability company formerly known as Nsoro
Acquisition, LLC and wholly owned subsidiary of MasTec North America, Inc., a
Florida corporation, and Darrell J. Mays.”

(C) Any legend required by Law, including any legend required by the Business
Corporation Act of the State of Florida.

3. Following the date hereof, Buyer may engage in the NSORO Business (as defined
below) outside the United States. In consideration for the payments described in
the first sentence of Section 1 of this Amendment, if Buyer engages in the NSORO
Business outside the United States, Member and Seller shall jointly and
severally satisfy fifty percent (50%) of any net

 

2



--------------------------------------------------------------------------------

loss incurred by the operation of the NSORO Business outside the United States
following the date hereof, but such obligation shall be satisfied solely from
amounts otherwise payable to the Seller pursuant to the Earn-Out as set forth in
Section 1.7 of the Agreement. The Parties agree that Buyer shall have the power
and the right to operate or shut down the operation of the NSORO Business
outside the United States in its sole and absolute discretion. Nothing herein
shall preclude Buyer or its Affiliates from operating any other businesses
outside the United States. “NSORO Business” means the “Business” as defined in
the Agreement, but as operated and conducted outside the United States instead
of within the United States. For clarity, the EBT of the NSORO Business operated
outside the United States shall not be included for purposes of determining the
Earn-out payments payable to Seller pursuant to Section 1.7 of the Agreement as
such payments shall be based solely upon the operation of the Business within
the United States, except to the extent of the loss deductions from such
Earn-out Payments as set forth in this Section 3.

4. Except as specifically amended hereby, the Agreement is and remains
unmodified and in full force and effect and is hereby ratified and confirmed.

5. This Amendment may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument. A facsimile signature will have the same force and effect as an
original signature.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered, or caused their
duly authorized officers to execute and deliver, this Amendment as of the date
first set forth above.

 

SELLER:

NSORO, LLC

By:  

/s/ Darrel J. Mays

Name:   Darrel J. Mays Title:  

MEMBER:

/s/ Darrel J. Mays

Darrell J. Mays

BUYER:

NSORO MASTEC, LLC

By:  

/s/ Albert de Cardenas

Name: Albert de Cardenas Title: VP